IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0195
                             Filed November 2, 2022


DONALD D. BRINKLEY and JUDITH D. BRINKLEY,
    Plaintiffs-Appellants,

vs.

CITY OF MILFORD ZONING BOARD OF ADJUSTMENT,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dickinson County, Carl J. Petersen,

Judge.



      Donald and Judith Brinkley appeal the denial of their writ of certiorari

challenging the issuance of a special use permit. AFFIRMED.



      Brandon J. Krikke and Harold D. Dawson of Dekoter, Thole, Dawson,

Rockman & Krikke, P.L.C., Sibley, for appellants.

      David J. Stein Jr. of Stein Law Office, Milford, for appellee.



      Heard by Vaitheswaran, P.J., Ahlers, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


DANILSON, Senior Judge.

       Good fences make good neighbors.1 Here, the lack of a vegetative fence

or screen has led to this litigation. The appellants, Donald and Judith Brinkley,

appeal the denial of a writ of certiorari challenging the decision of the City of Milford

Zoning Board of Adjustment (Board) to grant a special use permit to the Okoboji

Community School District (OCSD) for a construction project adjacent to the

Brinkleys’ property. In short, the Brinkleys argue the Board illegally granted the

permit after OCSD failed to plant and maintain a vegetative fence or screen along

the edge of their property, as required by an earlier Board decision. We conclude

we are without authority to aid the Brinkleys in this action and affirm.

    I. Background Facts and Proceedings.

       In May 2021, OCSD submitted applications to the Board seeking special

use permits for the construction of a bus barn and a multipurpose building on its

high school campus. The next month, the Board discussed OCSD’s applications

during a special meeting, which the Brinkleys and their representatives attended.

OCSD’s high school campus borders the Brinkleys’ property on the north, west,

and south. The Brinkleys raised multiple issues with the project, primarily focusing

on OCSD’s failure to fully comply with a 2004 Board decision to grant OCSD

another special exemption. That 2004 Board decision imposed a condition that

OCSD must “plant, cultivate and maintain vegetative screening in an adequate and

appropriate manner on the School’s property adjacent to the north, west and south

of the Brinkley property” to receive a special use permit. The Brinkleys stated


1Although there are earlier origins of different versions of the phrase, the phrase
quoted is commonly attributed to the 1914 poem “Mending Wall” by Robert Frost.
                                          3


OCSD never fully installed the screen as required. OCSD’s superintendent stated

there is currently a—possibly inadequate—row of vegetation on the north side of

the Brinkleys’ property. Additionally, OCSD planted trees on the south side but

subsequently removed the trees three years ago due to disease. OCSD never

planted vegetation on the property’s west side. Nevertheless, the superintendent

provided a diagram showing OCSD plans to install the required vegetative screen,

but he said they want to plant vegetation after construction is complete in case of

potential changes to the project.      The superintendent also said he expected

construction, if approved, to begin maybe as early as August 2021 and continue

for approximately one year. At the end of the meeting, the Board approved

OCSD’s applications with a special condition: “The vegetative screens plan as

presented by the school must be planted within 12 months after the ‘substantial

completion’ of the school project.”

       In July 2021, the Brinkleys filed a petition for writ of certiorari, arguing the

Board acted without substantial evidence and illegally by granting the special use

permit despite OCSD’s failure to plant the vegetative screen required in the 2004

Board decision. After a hearing, the district court found the Board acted legally in

reaching a reasonable decision and there was substantial evidence to support the

Board’s decision, and the court annulled the writ. The Brinkleys appeal.

   II. Standard of Review.

       “We ‘review an original certiorari action for the correction of errors at law.’”

Ames 2304, LLC v. City of Ames, Zoning Bd. of Adjustment, 924 N.W.2d 863, 867

(Iowa 2019) (quoting Vance v. Iowa Dist. Ct., 907 N.W.2d 473, 476 (Iowa 2018)).

“[T]he person seeking the writ has the burden of proof.” Stream v. Gordy, 716
                                           4


N.W.2d 187, 190 (Iowa 2006). A proper certiorari action includes a claim a board

of adjustment acted illegally. Id.; see also Iowa R. Civ. P. 1.1403 (stating “relief by

way of certiorari shall be strictly limited to questions of jurisdiction or illegality of

the act complained of, unless otherwise specially provided by statute”). A board

of adjustment “commits an illegality if the decision violates a statute, is not

supported by substantial evidence, or is unreasonable, arbitrary, or capricious.”

Ames 2304, 924 N.W.2d at 867 (quoting Bowman v. City of Des Moines Mun.

Hous. Agency, 805 N.W.2d 790, 796 (Iowa 2011)). “We are bound by the findings

in the record if there is substantial evidence to support the inferior tribunal’s

decision.” Id.

       The terms “‘[a]rbitrary’ and ‘capricious’ are practically synonymous.” Off. of

Consumer Advoc. v. Iowa State Com. Comm’n, 432 N.W.2d 148, 154 (Iowa 1988).

A decision is ‘arbitrary’ or ‘capricious’ when it is made without regard to the law or

underlying facts.” Riley v. Boxa, 542 N.W.2d 519, 523 (Iowa 1996). “A decision

is unreasonable if it is against reason and evidence ‘as to which there is no room

for difference of opinion among reasonable minds.’” Id. (quoting Stephenson v.

Furnas Elec. Co., 522 N.W.2d 828, 831 (Iowa 1994)). “If the reasonableness of

the board’s action is open to a fair difference of opinion, the court may not

substitute its decision for that of the board.” Lang v. Linn Cnty. Bd. of Adjustment,

829 N.W.2d 1, 7 (Iowa 2013) (quoting W & G McKinney Farms, L.P. v. Dallas Cnty.

Bd. of Adjustment, 674 N.W.2d 99, 103 (Iowa 2004)).
                                            5


     III. Analysis.

         A. Substantial Evidence.

         We first consider whether the Board’s decision was illegal because it was

not supported by substantial evidence.

         A board of adjustment may make special exceptions to zoning ordinances

by issuing a special use permit. See Iowa Code § 414.7(1) (2021). “A special use

permit “allows property to be put to a purpose which the zoning ordinance

conditionally allows.” City of Okoboji v. Okoboji Barz, Inc., 717 N.W.2d 310, 315

(Iowa 2006) (quoting Buchholz v. Bd. of Adjustment of Bremer Cnty., 199 N.W.2d

73, 75 (Iowa 1972)). “The purpose of the special use permit is to bring flexibility to

the rigid restrictions of a zoning ordinance, while at the same time controlling

troublesome or somewhat incompatible uses by establishing, in advance,

standards that admit the use only under certain conditions and standards that must

be met.” Willett v. Cerro Gordo Cnty. Zoning Bd. of Adjustment, 490 N.W.2d 556,

560 (Iowa 1992).

         Before granting a special use permit, the Milford municipal code requires

the Board to make several findings to ensure the special use will not improperly

affect nearby properties. Milford, Iowa, Zoning Ordinance § 21.5 (2021). 2 The


2   The city’s Zoning Ordinance section 21.5 states:
                The Board of Adjustment shall grant no special exception
         permit unless such Board shall find:
                1) That the establishment, maintenance, or operation of the
         special exception use will not be detrimental to or endanger the
         public health, safety, morals, comfort, or general welfare of the city.
                2) That the special exception use will not be injurious to the
         use and enjoyment of other property in the immediate vicinity for the
         purpose already permitted, nor substantially diminish and impair
         property values within the neighborhood.
                                            6


Brinkleys contend the special exception was issued without substantial evidence

related to Zoning Ordinance section 21.5(1), (2), (9), (12), (13), and (15). However,



                3) That in the case of existing relocated single family
       dwellings, that the proposed use aesthetically blends in with
       neighboring permitted uses and special attention be given to the
       style, size and quality of construction of the proposed use.
                4) That adequate utilities, access roads, drainage, parking,
       and/or necessary facilities have been or will be provided and
       adequate ingress and egress is so designed as to minimize traffic
       congestion.
                5) The use shall not include any activity involving the use or
       storage of flammable, or explosive material unless protected by
       adequate fire fighting and fire suppression equipment and by such
       safety devices as are normally used in the handling of any such
       material.
                6) The use shall not include noise or vibration that is
       objectionable to adjoining properties due to volume, frequency, or
       beat unless muffled or otherwise controlled.
                7) The use shall not involve any malodorous gas or matter
       which is discernable on any adjoining property.
                8) The use shall not involve any air pollution by fly-ash, dust
       vapors, or other substance which is harmful to health, animals,
       vegetation or other property by causing soiling, discomfort or
       irritation.
                9) The use shall not involve any direct or reflected glare that
       is visible from any adjoining property or from any public street, road,
       or highway.
                10) The use shall not involve any activity substantially
       increasing the movement of traffic on public streets unless
       procedures are instituted to limit traffic hazards and congestion.
                11) The use shall not involve any activity substantially
       increasing the burden on any public utilities or facilities unless
       provisions are made for any necessary adjustments.
                12) That the use will not be in conflict with the intent and spirit
       of the city’s comprehensive plan.
                13) The use shall not interfere with the use or enjoyment of
       neighboring permitted uses. If such interference is found, provisions
       must be made for increased setbacks from property lines or
       screening of incompatible use by the use of fences or hedges.
                14) The use shall not cause any permanent, irreparable
       environmental damage to the parcel or neighboring lands.
                15) The special exception use permit may be reviewed after a
       specified period of time for compliance and for possible additional
       conditions.
                                         7


the only specific complaint relates to the impact of glare from vehicles at night.

According to the Brinkleys, the glare and adjacent school property will be

detrimental to the comfort of the public, injurious to the use and enjoyment of other

property, substantially diminish and impair property values, involve use of direct or

reflected glare, and interfere with the use and enjoyment of neighboring permitted

uses.

        To address these requirements and the Brinkleys’ complaints, the Board

conditioned OCSD’s permit on planting and maintaining a vegetative screen

around the Brinkleys’ property.3 The Brinkleys argue this condition is inadequate

because OCSD may wait twelve months after substantial completion of the

construction before finishing the vegetative screen. This condition provides their

property with no guarantee of vegetative protection during the planned year—or

possibly more—of construction plus another year of OCSD’s use of the new

construction. Furthermore, the Brinkleys assert OCSD’s ongoing failure to comply

with the Board’s 2004 condition to plant and maintain a vegetative screen 4—and

the Board’s failure to enforce the condition—raises serious doubts about whether

OCSD will ever complete the vegetative screen.




3  During the meeting, OCSD’s superintendent presented a diagram showing
planned vegetation to the north, west, and south of the Brinkleys’ property that he
believed was acceptable to the Brinkleys. The superintendent also stated OCSD
planned to install this vegetation. The city’s attorney stated the city, OCSD, and
the Brinkleys agreed on a vegetation plan.
4 The Board asserts OCSD partially complied with the 2004 decision, stating OCSD

previously planted vegetation around parts of the Brinkleys’ property and they
currently have vegetation throughout the property. However, there is no dispute
OCSD never planted and maintained a full vegetative screen around the north,
west, and south of the Brinkleys’ property as required in the 2004 decision.
                                         8


       During the June 2021 meeting, the Board discussed several reasons for

delaying the vegetative screen for up to twelve months after substantial completion

of construction. The Board observed OCSD may be unable to find and plant the

required vegetation before beginning construction a few weeks after the meeting.

The Board also discussed if OCSD plants a partial screen before construction, they

may not be able to find the same vegetation when the time comes to complete the

screen, resulting in mismatched vegetation. The construction project may also

impact the area where vegetation would be planted, requiring at least a partial

removal and rebuild of the screen. Providing OCSD with a full twelve months to

finish the screen after substantial completion of construction allows OCSD to plant

vegetation during the optimal time of year.

       OCSD gave the Board several reasons to further delay the vegetative

screen. While we sympathize with the Brinkleys’ struggle to compel OCSD to

install the required vegetative screen, the 2004 Board decision is not before us.

Our task is to determine if the Board’s current decision to delay the vegetative

screen until twelve months after substantial completion of construction is

reasonable and supported by substantial evidence. See Ames 2304, 924 N.W.2d

at 867.

       We acknowledge OCSD’s reasons for further delaying the vegetative

screen was entirely a function of OCSD’s failure to previously install the screen, as

required by the 2004 Board decision. In other words, if the vegetative screen were

already in place pursuant to the 2004 decision, OCSD would face the same issues

with potentially needing to move vegetation and match new plants with existing

plants to accommodate the new construction. However, the Board was put into a
                                           9


position of authorizing needed school improvements and construction while trying

to accommodate the needs of the Brinkleys and the public. Although we may have

chosen a different timetable for OCSD to comply with the planting of the vegetation

screen, to do so would result in substituting our opinion for the decision of the

Board.

         Looking solely at the Board’s current decision, we find this delay reasonable

and supported by substantial evidence.

         B. Other Illegality.

         The Brinkleys also complain that the Board’s failure to enforce the 2004

special permit with a similar obligation to install a vegetation screen constitutes a

violation of the city’s Zoning Ordinance sections 21.4(5) and 21.6. Accordingly,

the Brinkleys argue the Board failed to follow the procedures and standards set for

the in the City’s ordinances to issue a special permit and acted illegally.

         The Board may not issue a special use permit unless it followed certain

procedures, Zoning Ordinance section 21.4(5):

                In granting any special exception, the Board of Adjustment
         may prescribe appropriate conditions and safeguards in conformity
         with this ordinance. Violation of such conditions and safeguards,
         when made a part of the terms under which the special exception is
         granted, shall be deemed a violation of this ordinance and
         punishable under Article XIX of this ordinance.

Section 21.6 provides:

                 REVOCATION. The issuance of a special exception use
         permit by the Board of Adjustment shall entitle the owner to continue
         to operate the use so long as the owner remains in compliance with
         the terms and conditions of this ordinance and the terms, conditions,
         limitations, requirements and safeguards set forth in the special
         exception use permit, if such a permit is granted, does expressly
         grant to the city, for the enforcement of this ordinance, the power and
         authority to enter upon the premises at any reasonable time for the
                                        10


       purpose of inspection and enforcement of the terms of this ordinance
       or of the terms of the special exception use permit.

However, we view the Brinkleys’ arguments as akin to a collateral attack on the

Board’s 2004 decision.

       At least prior to the Board’s current grant of a special use permit, mandamus

action could have provided a vehicle for the Brinkleys to compel OCSD to comply

with the 2004 decision pursuant to Zoning Ordinance sections 21.4(5) and 21.6.

See, e.g., Paulson v. City of Ventura, No. 09-1908, 2010 WL 3894615, at *5 (Iowa

Ct. App. Oct. 6, 2010) (“[The city] decided to take no action to enforce its zoning

code. Mandamus is proper to compel the city to act.”).

       Here, the Board could have required OCSD to immediately install a

vegetative screen as a condition for the current special use permit. But the Board

did not act illegally or unreasonably by requiring a vegetative screen twelve months

after substantial completion of construction as a condition for the current special

use permit under these circumstances. See Ames 2304, 924 N.W.2d at 867.

Although the City had an obligation to enforce its zoning requirements, such duty

does not equate to an illegality. Further unlike Paulson, 2010 WL 3894615, at *5,

where the city resisted enforcing a zoning ordinance, here the Board reimposed

the school’s obligation to establish a vegetative screen and fixed a date to comply.

Whether the Board’s current decision can be described as modifying, superseding,

reimposing, or reconfirming its 2004 decision does not matter as there is no Board

declaration of a violation or revocation of the 2004 special permit in our record.

Thus, we cannot conclude the Board’s actions were illegal as contrary Zoning

Ordinance sections 21.4(5) and 21.6.
                                          11


    IV. Conclusion.

       We conclude under the circumstances, the Board’s decision is supported

by substantial evidence and was not illegal, unreasonable, nor arbitrary or

capricious. Hopefully OCSD will install the fence or vegetive screen with due

speed at the earliest time possible to accommodate the needs of the Brinkleys and

the public without further litigation.5

       We affirm the district court’s annulment of the Brinkleys’ writ of certiorari.

       AFFIRMED.




5 During oral arguments, we inquired into whether the issues in this case were
moot. See Bribriesco-Ledger v. Klipsch, 957 N.W.2d 646, 649 (Iowa 2021) (“[A]n
appellate court has responsibility sua sponte to police its own jurisdiction.” (quoting
Crowell v. State Pub. Def., 845 N.W.2d 676, 681 (Iowa 2014))). However, we were
informed the construction was ongoing and the vegetative screen not yet planted.
See Riley Drive Ent. I, Inc. v. Reynolds, 970 N.W.2d 289, 296 (Iowa 2022) (“An
appellate court may consider matters technically outside the district court record in
determining a question of mootness.”). Although some of the relief sought by the
Brinkleys was moot—especially planting the screen before construction began—
the relief of immediate planting remained at issue.